DETAILED ACTION
This Office action is in response to the Amendment/Remarks filed on 20 June 2022.  Claims 1-5 and 7-17 are pending in the application.  Claims 6 has been cancelled.  Claims 13-17 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 June 2022 has been entered.
 
Election/Restrictions
Newly submitted claims 13-17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 13-17 are directed to a memory device comprising a memory cell array having a plurality of memory cells each connected to a word line and a bit line; and a booster circuit configured to supply a write voltage to a wiring electrically connected to the word line, and claim 13 does not require the semiconductor wiring layer “configured to transmit a signal boosted to 20V or more”. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim13-17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "configured to transmit a signal boosted to 20V or more". This limitation is held to be indefinite, since the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. In re Fredericksen, 213 F.2d 547, 102 USPQ 35 (CCPA 1954).  The limitation "a semiconductor wiring layer configured to transmit a signal boosted to 20V or more" is considered indefinite because the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosonocky US patent 3758794 A, of record; in view of Tanaka et al., US Patent 5280454, newly cited.
With respect to claim 1, Kosonocky discloses for example in figure 29 a semiconductor device including a semiconductor wiring (14-n), comprising: a first semiconductor region (10) of a first conductivity type (column 30, lines 40-50); an insulating layer (12) formed on the first semiconductor region (10); a semiconductor wiring layer (14-n) and facing the first semiconductor region (10) via the insulating layer (12); and a floating layer (F) provided in the first semiconductor region (10) facing the semiconductor wiring layer (14-n) via the insulating layer (12), and including impurities of a second conductivity type (column 30, lines 40-49).
Kosonocky does not disclose the wiring layer is configured to transmit a signal boosted to 20v or more.
Tanaka discloses a voltage boosting circuit can be used to boost voltage (column 8, lines 30-44).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include boosting voltage since this can the erase operation reliability can be further improved by eliminating any accidental erasure by decelerating either the potential rising rate at every part of internal elements to which the erase voltage is applied during the erase operation, or the discharging rate at the same after the erase operation, thereby to force any possible potential variation to be maintained within a narrow allowable range, further, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Kosonocky is structurally identical to Applicant's claimed device. Therefore, Applicant’s claimed device is not patentable over the prior art device of Kosonocky, since the claimed device is not patentably distinguishable from the prior art device of Kosonocky.  In addition, since the only distinction between Applicant's claimed device and that of Kosonocky is recited in functional language, it is incumbent upon Applicant to show that the device of Kosonocky is not capable of operating as claimed.  
With respect to claim 2, Kosonocky discloses wherein when the first conductivity type (column 30, lines 40-50) is a P type, the floating layer (F) is an N-type semiconductor layer or N-well layer of the second conductivity type (column 30, lines 40-49).
With respect to claim 3, Kosonocky discloses wherein a width of the floating layer (F) is equal to or less than a width of the semiconductor wiring layer (14-n).
With respect to claim 4, Kosonocky discloses wherein when the floating layer (F) has a quadrilateral cross-sectional shape, the floating layer (F) is formed facing at least one surface of the semiconductor wiring layer (14-n). However, Kosonocky does not disclose in figure 29 that the quadrilateral is a rectangular shape, Kosonocky discloses in figure 30 that the F layer can be rectangular, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 5, Kosonocky discloses wherein the semiconductor wiring layer (14-n) is formed of a semiconductor material including poly silicon (column 22, lines 36-57; a "self-aligned polysilicon gate" as shown at 14-(n+1)).
With respect to claim 6, Kosonocky discloses wherein the semiconductor wiring (14-n) includes a wiring (for example phi.sub.1 or phi.sub.2) that transmits a signal equal to or more than a voltage value at which the signal transmitted between the circuit elements (14-(n-1) and 14-(n+1)) generates substrate hot electrons that jump from the first semiconductor region (10) into the semiconductor wiring layer (14-n).
With respect to claim 7, Kosonocky discloses wherein signal is a write signal of information in a memory cell array (column 4, lines 8-22 output lead may be coupled via a regeneration circuit to the source of charge carriers to provide a circulating memory). However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Kosonocky is structurally identical to Applicant's claimed device. Therefore, Applicant’s claimed device is not patentable over the prior art device of Kosonocky, since the claimed device is not patentably distinguishable from the prior art device of Kosonocky.  In addition, since the only distinction between Applicant's claimed device and that of Kosonocky is recited in functional language, it is incumbent upon Applicant to show that the device of Kosonocky is not capable of operating as claimed.  
With respect to claim 8, Kosonocky discloses wherein the semiconductor wiring (14-n) is a resistor element (column 28, lines 17-26) of a resistance value set arbitrary.
With respect to claim 9, Kosonocky discloses wherein the floating layer (F) containing the impurities of the semiconductor wiring (14-n) forms an island impurity layer (14-n forms like an island layer) in a charged up state by an arbitrary voltage being applied to a floating potential from an outside.
With respect to claim 11, Kosonocky discloses wherein the insulating layer (12) has a thickness wherein the semiconductor wiring (14-n) from on the insulating layer. Karino does not disclose that the insulating layer has a thickness that suppresses a tunnel current by preventing an electric field generated by a signal applied to the semiconductor wiring from exceeding 5-6 MV/cm. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Karino is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Karino, since the claimed device is not patentably distinguishable from the prior art device of Karino. In addition, since the only distinction between Applicant's claimed device and that of Karino is recited in functional language, it is incumbent upon Applicant to show that the device of Karino is not capable of operating as claimed.
With respect to claim 12, Kosonocky discloses wherein the semiconductor wiring (14-n) is used in combination with a metal wiring when a first circuit is connected to a second circuit (figure 29 shown second circuit).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kosonocky US patent 3758794 A; in view of Tanaka et al., US Patent 5280454, newly cited; further in view of Colombo et al., US PG Pub. 2006/0246716 A1, of record.
With respect to claim 10, Kosonocky discloses wherein the semiconductor wiring (14-n). However, Karino does not disclose the wiring layer 20 has impurities of a pentavalent element containing phosphorus (P) or arsenic (As) introduced. Colombo teaches the use of boron can be doped in the polysilicon electrode (paragraph [0004]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include pentavalent element such as boron or phosphorus since impurities such as phosphorus and boron can improve connection speed and power consumption.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-12 have been considered but are moot in view of the new ground(s) of rejection. Applicant has argued that Kosonocky fails to disclose the semiconductor wiring layer configured to transmit a signal boosted to 20 V or more. After further search and consideration, the Examiner found the newly-cited reference to Tanaka et al., US Patent 5280454, which teaches a boosted voltage can be applied to the semiconductor wiring to improve the erase operation reliability. However, the limitation “configured to transmit a signal boosted to 20 V or more” is a functional limitation, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Kosonocky is structurally identical to Applicant's claimed device. Therefore, Applicant’s claimed device is not patentable over the prior art device of Kosonocky, since the claimed device is not patentably distinguishable from the prior art device of Kosonocky.  In addition, since the only distinction between Applicant's claimed device and that of Kosonocky is recited in functional language, it is incumbent upon Applicant to show that the device of Kosonocky is not capable of operating as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822